Citation Nr: 0113025	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the appellant's character of discharge is under 
honorable or dishonorable conditions. 

2.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for a seizure disorder and other neurological sequela. 

3.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for neurobehavioral problems including memory loss, 
depression, difficulty in concentration, confusion and 
impassivity resulting from brain damage caused by toxic 
exposure.  

4.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for lung disease, to include decreased lung capacity and 
lung scarring caused by toxic exposure. 

5.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for disabilities to include cancer and liver and kidney 
problems caused by toxic exposure. 



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission

WITNESSES AT HEARING ON APPEAL

The appellant, his wife and mother 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  

In his substantive appeal, the appellant requested that his 
case remain "open" in light of the fact that a request for 
an upgrade of his discharge was pending.  A document from the 
Naval Council of Personnel Boards dated in February 2000 made 
reference to the appellant's appeal to the Naval Discharge 
Review Board (hereinafter NDRB), and an application thereto 
from the appellant is of record.  As regulations provide that 
an upgraded discharge promulgated by such entities as NDRB 
are "final and conclusive" on VA, the Board concludes that 
the complete record of any of the appellant's proceedings 
before NDRB should be obtained prior to the Board's 
adjudication of the claims on appeal.  38 C.F.R. § 3.12(e) 
(2000).  The Board notes that entitlement to benefits under 
38 U.S.C. Chapter 17 that the appellant is claiming is 
contingent upon the character of his discharge and 
consideration will be deferred until this is resolved.  
Moreover, as initial review of these proceeding by the Board 
instead of the RO would be potentially prejudicial the to the 
appellant, the RO will be provided the first opportunity to 
readjudicate the claims on appeal based on a review of this 
evidence.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Finally, this remand will also afford the RO the opportunity 
to ensure compliance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

For the reasons stated above, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  This development 
should include obtaining the complete 
record from any proceeding pertaining to 
the appellant before the NDRB.    

2.  Following the development requested 
above and any other indicated development, 
the RO should readjudicate the claims on 
appeal.  If any claim remains denied, the 
RO should furnish the appellant and his 
representative a supplemental statement of 
the case, and provide an opportunity for 
the appellant and his representative to 
respond before the case is returned to the 
Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




